Exhibit 10.2 (b)
June 1, 2010
Fall River Capital
11740 N. Port Washington Road
P.O. Box 40
Mequeon, WI 53092
Attention: Mr. Charlie Wright

      Re:   Management Agreement Renewals

Dear Mr. Wright:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2011 and
all other provisions of the Management Agreements will remain unchanged.

  •   CTA Capital LLC     •   Emerging CTA Portfolio L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CERES MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro
 
Jennifer Magro    
 
  Chief Financial Officer & Director    

FALL RIVER CAPITAL

         
By:
  /s/ Robert Friedl
 
   
Print Name:
  Robert Friedl    

JM/sr

